Citation Nr: 1729030	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  12-35 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a compensable rating for hemorrhoids prior to April 14, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

In May 2011, he requested an increased (compensable) rating for hemorrhoids.  In April 2015, he provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ); a transcript of that proceeding is associated with the record.  In February 2016, the Board of Veterans' Appeals (Board) denied the appeal.  

The Veteran appealed to the Veterans Claims Court (Court).  In September 2016, the Court Clerk granted a Joint Motion for Remand (JMR) and remanded the issue for further proceedings consistent with the JMR instructions.  Subsequently, in December 2016, the Board remanded the issue for an examination and to obtain outstanding VA treatment records.  The appropriate development was completed and the matter is ripe for decision.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006); Stegall v. West, 11 Vet. App. 268, 271 (1998).

While on remand, March 2017, the Agency of Original Jurisdiction (AOJ) granted a 20 percent rating for hemorrhoids effective April 14, 2015.  As this is the maximum schedular rating for hemorrhoids, the Board need only consider whether a higher rating is warranted for the period prior to April 14, 2015. 


FINDINGS OF FACT

1.  Prior to January 8, 2014, hemorrhoids were manifested by subjective complaints of pain and itching; objective findings included a small external hemorrhoid and internal hemorrhoids with some bleeding; anemia and fissures were not shown.

2.  From January 8, 2014, hemorrhoids were manifested by subjective complaints of worsening symptoms and bleeding; objective findings included anal fissures.



CONCLUSIONS OF LAW

1.  Prior to January 8, 2014, the criteria for a compensable rating for hemorrhoids were not met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.2, 4.3, 4.7, 4.20, 4.114, Diagnostic Code (DC) 7336 (2016).

2.  Since January 8, 2014, the criteria for a 20 percent rating, but no more, for hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.2, 4.3, 4.7, 4.20, 4.114, DC 7336 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 
38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Hemorrhoids have been rated under DC 7336, which provides ratings for internal or external hemorrhoids.  Mild or moderate hemorrhoids are rated as noncompensable (0 percent disabling).  Large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences, are rated 10 percent disabling.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures, are rated at 20 percent disabling. 

Prior to filing the claim, the Veteran had been in receipt of a noncompensable rating for hemorrhoids since September 1, 1978.  In May 2011, he filed a claim for an increased rating, indicating that the hemorrhoids had worsened in severity.  In a May 2012 statement, he advanced that there was an increase in bleeding related to the hemorrhoids.  In the December 2012 substantive appeal, he conveyed symptoms of pain, itchiness, and rectal bleeding.  He again advanced symptoms of pain, itching, and bleeding in a subsequent May 2013 lay statement.

The Veteran testified about hemorrhoid symptoms before the Board in April 2015.  He stated that he considered, but did not ultimately receive, surgery on two occasions for symptoms including bleeding, itchiness, fissures, and discomfort.  He did not testify to having any anemia related to hemorrhoid bleeding.  Further, he testified that the hemorrhoids were not large; rather, they were just painful.  Additionally, while he testified to having worsening symptoms over the previous ten years, no testimony was offered as to when the fissures first manifested.  In fact, he testified that the symptoms came back slowly and progressively over those ten years.    

Prior to January 8, 2014

The evidence includes multiple VA treatment records concerning the Veteran's hemorrhoid symptoms and treatment.  In March 2011, there were no anal fissures observed.  An April 2011 VA treatment record noted symptoms of itching without lesions or palpable masses.  In September 2011, a VA physician explained that the Veteran had one small external hemorrhoid that was tender and without blood.  Upon examination in March 2012, the external hemorrhoid was again noted to be small and without blood or tenderness.  Four months later, in July 2012, the Veteran conveyed that the hemorrhoids were not bleeding, and that he was doing "very well" treating the disability with over the counter ointments.  

A December 2012 VA treatment record reported that the Veteran had increasing rectal bleeding.  There was no mention of anemia.  Upon examination there were no external tags, hemorrhoids, or fissures.  Internal hemorrhoids were found and noted to be mild in nature.  In August 2013, an anoscopy revealed only a single internal hemorrhoid.  

The Veteran received a VA hemorrhoid examination in July 2011.  Symptoms included rectal bleeding following bowel movements and rectal pain.  The internal hemorrhoids were being treated with steroid cream, sitz baths, and dietary restrictions.  Upon examination there were no external masses or hemorrhoids noted.  Further, the examiner did not note any anemia related to the bleeding.

After considering all the evidence, lay and medical, the Board finds that, prior to January 8, 2014, the symptoms reported by the Veteran and observed by VA physicians most closely approximate a hemorrhoid disability that was characterized by moderate hemorrhoids, primarily internal, with symptoms including rectal bleeding, pain, itching, and discomfort.  The hemorrhoid disability did manifest externally on occasion, but generally did not manifest external hemorrhoids, palpable masses, abnormal sphincter tone, or psoriatic lesions.  

While the Veteran has credibly reported bothersome discomfort in the form of bleeding and itching, the evidence generally shows that the internal hemorrhoids were not large, thrombotic, or generated excessive redundant tissue.  Further, no fissures appeared prior to January 8, 2014, and the observed bleeding was not accompanied by anemia.  

As the evidence most nearly approximates hemorrhoids of moderate severity, it does not establish that the Veteran experienced symptoms like or similar to those associated with a rating in excess of 0 percent prior to January 8, 2014.  Accordingly, a compensable rating for hemorrhoids is not warranted.  As the preponderance of the evidence is against assignment of compensable rating, the benefit-of-the-doubt doctrine is not applicable, and the appeal is denied.


From January 8, 2014

A review of the relevant lay and medical evidence reflects that a 20 percent rating for hemorrhoids with fissures is warranted from January 8, 2014.

Specifically, on January 8, 2014, the Veteran sought treatment for worsening internal hemorrhoids that were bleeding.  Upon examination, the VA examiner found that the Veteran now had fissures related to the hemorrhoids.  A subsequent July 2014 VA treatment record noted that multiple fissures had formed.  An April 2015 VA treatment record conveys that he had anal fissures on examination.  

In a January 2017 VA examination, the Veteran was noted to have two anal fissures.  While he advanced that the symptoms began manifesting approximately 15 years earlier, there was no indication as to when the fissures first developed.  As such, the earliest evidence of record concerning the development of anal fissures related to hemorrhoids is January 8, 2014.  

Having reviewed all the evidence of record, both lay and medical, and resolving all reasonable doubt in favor of the Veteran, the Board finds that for the relevant rating period on appeal from January 8, 2014, hemorrhoids manifested with anal fissures.  Notably, the January 8, 2014, VA treatment record is the first relevant evidence showing that hemorrhoids had developed anal fissures.  As such, the Veteran first became entitled to a 20 percent rating on that date.  As 20 percent is the highest schedular rating for hemorrhoids, no higher rating can be assigned at this time.

The Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. 
§ 3.321(b)(1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  For the entire appeal period, hemorrhoids have been manifested by internal hemorrhoids with symptoms including rectal bleeding, pain, itching, fissures, and discomfort.  The provisions of DC 7336 specifically addresses hemorrhoids and the use of terms such as "mild" and "moderate" - which are not defined in the Rating Schedule - has allowed the Board to consider all the lay and medical evidence associated with the hemorrhoid disability.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6, 4.114.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his disabilities are more severe than is reflected by the assigned rating. In view of the circumstances, the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board has also considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), has been raised.  The Veteran has not asserted, and the evidence does not otherwise suggest, an inability to secure (obtain) or follow (maintain) substantially gainful employment due to the service-connected hemorrhoid disability.  For these reasons, the issue of TDIU has not been reasonably raised by the record or by the Veteran.

Finally, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  



	(CONTINUED ON NEXT PAGE)


ORDER

A compensable rating for hemorrhoids prior to January 8, 2014, is denied.

A 20 percent rating, but no more, for hemorrhoids since January 8, 2014, is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


